DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Claim Objections
Claim 1 is objected to because of the following informalities: “different form the incident surface” is suggested to read as “different from the incident surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiki et al. (U.S. Patent 7,686,489 B2).
With regards to Claim 1, Ajiki discloses a light source unit [Figures 5-14] including:
A light source part (12) that emits excitation light;
A light emitting part (15) that emits generated light when being irradiated with the excitation light;
A support part [e.g., (11) or (11, 13, 16)] that has an incident surface (11a) on which the excitation light from the light source part is incident into the inside of the support member, to guide the excitation light to the light emitting part and supports the light emitting part on a surface of the support part [e.g., (11b)], different from the incident surface; and
A reflective part [(11d) and/or (13) and/or 16)] provided on a back surface of the support part [e.g., (11d)] to reflect at least the excitation light, the back surface being on a side opposite to the surface on which the light emitting part is supported [note Figure 5, whereby “part” is considered arbitrary and “reflective” is a relative property].
With regards to Claim 2, Ajiki discloses the reflective part [(11d) or (13)] being defined as a first reflective part [note Figure 5], the support part is provided with a second reflective part [e.g., (16) on (11c), (11e), (11f)] on a side surface laid between a front surface in the emission direction and the back surface at a position different from an incident surface on which the excitation light from the light source part is incident [note Figure 5].
With regards to Claim 3, Ajiki discloses the side surface being inclined in a state in which at least a portion of the side surface is directed toward the front surface [note Figure 5].
With regards to Claim 4, Ajiki discloses the light emitting part (15) being a first light emitting part provided on the front surface, and the support part [e.g., (11) or (11, 13, 16)] having a second light emitting part [e.g., (11b)] that emits generated light by irradiation between the first reflective part [e.g., (13)] and the back surface with the excitation light [note Figure 5 and Column 10, Lines 37-41].
With regards to Claim 8, Ajiki discloses the light source part (12) and the light emitting part (15) being provided independently from each other so as to be independently positioned [note Figure 5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (U.S. Patent 7,686,489 B2) as applied to Claim 1 above, and further in view of Hattori et al. (J.P. 2011-187285 A).
With regards to Claim 5, Ajiki discloses the light emitting part (15) being a first light emitting part provided on a front surface of the support part [e.g., (11b)] in the emission direction, and the first light emitting part being sectioned into two or more light emitting sections [note Figures 5-14: arbitrary], but does not specifically teach the two or more light emitting sections emit the generated light having different colors in response to the excitation light.
Hattori teaches a light emitting part (14) being a first light emitting part provided on a front surface of a support part (20, 22) in the emission direction [note Figure 15], and the first light emitting part is sectioned into two or more light emitting sections [note Figure 15: arbitrary], which emit generated light having different colors in response to an excitation light [Paragraphs 49-52].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the two or more light emitting sections of Ajiki to have been modified to emit the generated light having different colors in response to the excitation light, as taught in principle by Hattori, to produce accurate and varied colored illumination as desired.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (U.S. Patent 7,686,489 B2) as applied to Claim 1 above, and further in view of Murahashi (JP 2000-326785 A).
With regards to Claim 6, Ajiki discloses a light emitting device for a mobile body [note Figures 8-10] including the light source unit (10); and an outer lens [e.g., (21)] that emits the generated light from the light source unit, but does not specifically teach the outer lens being provided with a filter part that suppresses transmission of an ultraviolet ray.
Murahashi teaches a lens (17) that serves as a UV filter [Column 3, Lines 44-50].
	It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light emitting device/light source unit/outer lens of Ajiki to have incorporated the outer lens with a filter part that suppresses transmission of ultraviolet rays, as taught in principle by Murahashi, in order to remove unwanted ultraviolet ray(s) that is known to cause degradation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (U.S. Patent 7,686,489 B2) in view of Murahashi (JP 2000-326785 A).
With regards to Claim 7, Ajiki discloses a light emitting device for a mobile body [Figures 5-14] including:
A light source part (12) that emits excitation light;
A light emitting part (15) that emits generated light when being irradiated with the excitation light; and
An outer lens [e.g., (21)] that is provided separately from the light emitting part and emits the generated light incident from the light emitting part [note Figures 8-10].
Ajiki does not specifically teach a filter part that is provided on the outer lens and suppresses transmission of an ultraviolet ray.
Murahashi teaches a lens (17) that serves as a UV filter [Column 3, Lines 44-50].
	It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light emitting device/light source unit/outer lens of Ajiki to have incorporated the outer lens with a filter part that suppresses transmission of ultraviolet rays, as taught in principle by Murahashi, in order to remove unwanted ultraviolet ray(s) that is known to cause degradation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, August 2, 2022

/Jason M Han/Primary Examiner, Art Unit 2875